t c memo united_states tax_court gregory h haubrich petitioner v commissioner of internal revenue respondent docket no filed date frederick j o’laughlin for petitioner william f castor for respondent memorandum opinion marvel judge petitioner timely petitioned this court for redetermination of an income_tax deficiency of dollar_figure for determined by respondent in a notice_of_deficiency dated date the deficiency is attributable to the disallowance of a dollar_figure alimony deduction petitioner claimed on his federal_income_tax return the issues for decision are whether petitioner is entitled to a deduction for alimony paid during pursuant to section and if so the amount background the parties submitted this case fully stipulated pursuant to rule our findings_of_fact consist of the stipulated facts and facts drawn from stipulated exhibits petitioner resided in oklahoma when he petitioned the court petitioner’s divorce decree in betty a haubrich ms haubrich filed for divorce from petitioner in the district_court of oklahoma county oklahoma district_court on date the district_court entered a decree of divorce dissolving the marriage of ms haubrich and petitioner and approving a joint custody plan that was attached to the divorce decree as exhibit a and incorporated therein and that set forth the custody arrangements regarding the two minor children of petitioner and ms haubrich--mmh and odh among other things the divorce decree provided the following petitioner and ms haubrich have joint custody over the children but ms haubrich is the primary custodial_parent and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure has physical custody of the children subject_to the agreed visitation rights of petitioner petitioner must pay ms haubrich child_support of dollar_figure per month starting date and continuing on the first day of each month thereafter for mmh through age and for odh until her 21st birthday or further order of the court petitioner must pay a dollar_figure child_support arrearage2 at the rate of dollar_figure per month starting date and continuing on the 15th day of each month thereafter until the arrearage is fully paid petitioner must pay ms haubrich support alimony of dollar_figure at the rate of dollar_figure per month starting date and continuing each month thereafter until the full alimony award is satisfied petitioner and ms haubrich are to share responsibility for the children’s medical insurance premiums and health expenses not compensated by insurance in the following percentages petitioner percent and ms haubrich percent if petitioner or ms haubrich pays more than the required_percentage the other party has to reimburse the payor within days of receipt of the appropriate expense documentation reimbursement obligation 2the arrearage arose under an agreed temporary order that had been entered in the divorce proceeding on date petitioner’s payment obligations and payments the divorce decree required petitioner to make installment payments of dollar_figure dollar_figure of child_support dollar_figure of support alimony and dollar_figure toward the child_support arrearage during however petitioner made payments of only dollar_figure leaving a payment shortfall of dollar_figure for ms haubrich who kept spreadsheets of payments due under the divorce decree applied the payments of dollar_figure to child_support dollar_figure support alimony dollar_figure and arrearage dollar_figure after accounting for the payments ms haubrich’s spreadsheets showed that petitioner owed the following unpaid amounts for child_support dollar_figure support alimony dollar_figure and child_support arrearage dollar_figure on date the district_court entered an order awarding ms haubrich a judgment against petitioner of dollar_figure representing the unpaid child_support support alimony and child_support arrearage through date petitioner’s payment obligations and payments the divorce decree required petitioner to make total installment payments during of dollar_figure dollar_figure of child_support dollar_figure of support alimony and dollar_figure toward the child_support arrearage the divorce decree also required petitioner 3ms haubrich’s spreadsheets showed a delinquency totaling dollar_figure for the same period to pay his reimbursement obligation which totaled dollar_figure according to ms haubrich’s spreadsheets petitioner however made payments under the divorce decree during totaling only dollar_figure dollar_figure less than the divorce decree required ms haubrich applied the payments as follows dollar_figure to child_support dollar_figure to child_support dollar_figure to the child_support arrearage dollar_figure to petitioner’s reimbursement obligation and none to support alimony after applying the payments as described above ms haubrich’s spreadsheets showed the following balances due from petitioner as of the end of unpaid child_support installments from and none unpaid support alimony from and 2004--dollar_figure unpaid balance of child_support arrearage--dollar_figure unpaid balance of petitioner’s share of children’s health expenses--dollar_figure 4according to ms haubrich’s spreadsheet which was a stipulated exhibit the children’s medical dental expenses for totaled dollar_figure and petitioner’s share totaled dollar_figure percent x dollar_figure 5petitioner stipulated that his reimbursement obligation for was at least dollar_figure however he did not object to the admission of ms haubrich’s spreadsheets and he did not stipulate that he disputed the accuracy of any items on the spreadsheets 6the total child_support arrearage resulting from the temporary order was dollar_figure the divorce decree required petitioner to pay the arrearage in equal monthly payments of dollar_figure ms haubrich’s spreadsheets record payment installments resulting in what appears to be an incorrect balance petitioner’s return notice_of_deficiency petitioner filed a form_1040 u s individual_income_tax_return for on which he claimed an alimony deduction of dollar_figure for alimony he claimed he paid to ms haubrich in the notice_of_deficiency that was issued to petitioner for respondent disallowed the alimony deduction in full discussion a taxpayer who receives alimony payments during a taxable_year must include those payments in his or her gross_income for the year in which the payments are received sec_71 a taxpayer who makes alimony payments that satisfy the requirements of sec_215 may deduct those payments on the income_tax return for the year in which the payments are made sec_215 sec_71 defines the term alimony as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse however sec_71 provides that alimony does not include that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable as child_support see also daley v commissioner tcmemo_1991_555 affd without published opinion 982_f2d_528 10th cir if any payment is less than the required child_support payment specified in the relevant divorce_or_separation_instrument then the payment is applied first to satisfy the payor’s child_support obligation sec_71 see also hazam v commissioner tcmemo_2000_71 thornton v commissioner tcmemo_1992_286 daley v commissioner supra the divorce decree required petitioner to make total installment payments of dollar_figure during consisting of child_support payments of dollar_figure payments of dollar_figure toward the child_support arrearage that had accumulated because of petitioner’s failure to make child_support payments under the temporary order and support alimony of dollar_figure the divorce decree also required petitioner to pay his reimbursement obligation which totaled dollar_figure for according to ms haubrich’s spreadsheets in addition because petitioner paid only dollar_figure which should have been applied to his child_support and arrearage obligation of dollar_figure petitioner still owed dollar_figure in unpaid child_support arrearage for petitioner paid only dollar_figure during the issue we must decide is whether petitioner properly deducted any portion of that amount as alimony under sec_215 the answer is no under sec_71 payments must first be applied to a taxpayer’s unpaid child_support obligation and any payments so applied are not alimony petitioner’s unpaid child_support obligation including the unpaid child_support arrearage and petitioner’s reimbursement obligation before application of petitioner’s payments were as follows dollar_figure child_support obligation dollar_figure child_support arrearage dollar_figure unpaid child_support reimbursement obligation dollar_figure total child_support obligation due dollar_figure because petitioner’s total payments for of dollar_figure were less than the total child_support that he owed for including arrearages and reimbursement obligation the payments must be allocated to child_support and may not be deducted as 7because his payments should have been applied first to his child_support obligation and to his child_support arrearage see sec_71 petitioner also owed dollar_figure of support alimony for alimony under sec_215 sec_71 see also hazam v commissioner supra to reflect the foregoing decision will be entered for respondent 8in making this analysis we have disregarded ms haubrich’s allocation of the and payments she received although ms haubrich allocated a portion of the payments to alimony sec_71 specifies the rules we must follow in determining whether a payment is treated as child_support instead of alimony for federal_income_tax purposes however even if we were to accept ms haubrich’s allocation as controlling we would still conclude that petitioner is not entitled to an alimony deduction for because petitioner’s unpaid child_support obligation including petitioner’s reimbursement obligation in using ms haubrich’s figures was even higher than the figure calculated herein
